DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This Office Action is responsive to the amendment filed on 02/24/2022.  Claims 14-16 are canceled.  Claims 1-13 and 17-20 examined.
Drawings
The drawings filed 02/24/2022 have been entered.
Terminal Disclaimer
The terminal disclaimer filed on 03/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 17/331,384 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 03/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 17330,616 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-13 and 17-20 are allowed.  The restriction requirement between Sub-species I-XVI, as set forth in the Office action mailed on 08/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/17/2021 is withdrawn. Claim 11 is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.  Claim 11 is rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance:
Prior art of Chanez 2019/0010896, Pointon 2019/0048826, and Kupratis 2018/0209350 teaches a gas turbine engine structure comprising an engine core, a fan system, a front engine structure, and a gear box.
Prior art of Anuzis 2009/0082976 teaches vibration harmonics of the fan shaft, blades frequency modes and methods of constructing fan blades such that the frequencies of the blade modes are below the vibration harmonics of the engine in order to minimize or prevent fatigue and cracking of the blades.
Neither Chanez, Pointon, Kupratis, and Anuzis teaches in combination with the other limitations of the independent claim 1, the gas turbine engine comprising the following:
a fan system having a reverse travelling wave first flap mode, Fan RTW; 
the fan system and the gearbox output shaft together form an LP rotor system having a first reverse whirl rotor dynamic mode, Rotor RW; 
a backward whirl frequency margin of:

                
                    
                        
                            t
                            h
                            e
                             
                            l
                            o
                            w
                            e
                            s
                            t
                             
                            f
                            r
                            e
                            q
                            u
                            e
                            n
                            c
                            y
                             
                            o
                            f
                             
                            e
                            i
                            t
                            h
                            e
                            r
                             
                            m
                            o
                            d
                            e
                             
                            F
                            a
                            n
                             
                            R
                            T
                            W
                             
                            o
                            r
                             
                            R
                            o
                            t
                            o
                            r
                             
                            R
                            W
                             
                            a
                            t
                             
                            t
                            h
                            e
                             
                            M
                            T
                            O
                             
                            s
                            p
                            e
                            e
                            d
                        
                        
                            t
                            h
                            e
                             
                            M
                            T
                            O
                             
                            s
                            p
                            e
                            e
                            d
                        
                    
                
            
is in the range from 15 to 50%.  

Neither Chanez, Pointon, Kupratis, and Anuzis teaches in combination with the other limitations of the independent claim 17 the method comprising the following:
a fan system having a reverse travelling wave first flap mode, Fan RTW; 
the fan system and the gearbox output shaft together form an LP rotor system having a first reverse whirl rotor dynamic mode, Rotor RW;
and the method comprising: operating the gas turbine engine such that a backward whirl frequency margin of:

                
                    
                        
                            t
                            h
                            e
                             
                            l
                            o
                            w
                            e
                            s
                            t
                             
                            f
                            r
                            e
                            q
                            u
                            e
                            n
                            c
                            y
                             
                            o
                            f
                             
                            e
                            i
                            t
                            h
                            e
                            r
                             
                            m
                            o
                            d
                            e
                             
                            F
                            a
                            n
                             
                            R
                            T
                            W
                             
                            o
                            r
                             
                            R
                            o
                            t
                            o
                            r
                             
                            R
                            W
                             
                            a
                            t
                             
                            t
                            h
                            e
                             
                            M
                            T
                            O
                             
                            s
                            p
                            e
                            e
                            d
                        
                        
                            t
                            h
                            e
                             
                            M
                            T
                            O
                             
                            s
                            p
                            e
                            e
                            d
                        
                    
                
            
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/JACEK LISOWSKI/Examiner, Art Unit 3741